DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 8, 9, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer et al. (US 20190098260, hereinafter referred to as “Glazer”  in view of  Babineau et al. (US 9215428, hereinafter referred to as “Babineau”).
Regarding claim 1, Glazer teaches a baby monitor mount (Fig. 7, device 110),  comprising:  5a hollow tube having a first end and a second end (Fig. 7, conduit 118 and stem 112 are both hollow tubes with cable running through, see [0053], first end of stem 112 adjacent to the camera head 62, second end of conduit 118 away from forward leg 116), the first end having a first opening and the second end having a second opening (see [0053], stem 112 and conduit 118 may be broken into interlocking sections, and user simply fits the sections together on site, which implies that first and second ends have openings so as to fit the broken down sections together), the hollow tube being configured to house a power cord ([0053] stem 112 and conduit 118 has pre-threaded cable inside, USB cable support both power and if desired, network connections); and a mounting apparatus for mounting the hollow tube to a surface (Fig. 8A, a knuckle 120 and legs 114, 116 together (mounting apparatus) for mounting the stem and conduit 112, 118 to the ground surface; or alternatively, Fig. 6, another embodiment, horizontal base 102 mounts stem 104 to surface of table, see [0051]).
However, Glazer fails to disclose a bracket box having a hollow interior, the bracket box being pivotally attached to the first end of the hollow tube, the bracket box having a mounting plate being configured such that it acts as a lid to the bracket box, an aperture in the bracket box being in communication with the first 10opening, the bracket box housing an electrical outlet in the hollow interior. 
Meanwhile, Babineau teaches a bracket box having a hollow interior (Fig. 3, camera base 86 has a hollow interior (131): col. 7, lines 32-35: “Bottom-camera mount opening 130 is formed in upper portion 128 and is arranged to open into a base space 131 formed in camera base 86” ), the bracket box being pivotally attached to the first end of the hollow tube (Fig. 3, camera base 86 pivotly attached to bottom camera pivot unit 118, at an end of pivot stem 180 and round pivot bearing 122), the bracket box having a mounting plate being configured such that it acts as a lid to the bracket box (Fig. 2, and col. 7, lines 5-9: “camera base 86 includes a lower end 38 that is shown in contact with a tabletop surface 36”; lower end 38 acts as a lid), an aperture in the bracket box being in communication with the first 10opening (Fig. 3, col. 7, lines 32-35: “Bottom-camera mount opening 130 is formed in upper portion 128”; Fig. 3, opening 130 in 86 in communication with bottom opening of pivot stem 180).

However, Glazer in view of Babineau, singularly or in combination, fails to disclose the bracket box housing an electrical outlet in the hollow interior.  Nevertheless, Glazer which teaches electrical outlet as follow: in Figs 4A and 4B, socket at bottom of camera head 62, and in Fig. 3, has plugs 68 at top of hollow tube away from base 64.  Because the difference of housing the electrical outlet in the hollow interior of the bracket box for claimed invention of claim 1 versus housing the electrical outlet at the coupling joint of camera head and end of hollow tube to a base taught by Glazer is based on mere design choice or market forces, and not of functional necessity, therefore, referring to MPEP 2144.04, which discusses legal precedent as source of supporting rationale for establishing obviousness, which recites in part under VI (C) for “rearrangement of parts”, is deemed an obvious matter of design choice. 
Thus, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the electrical outlet location to move from the nearby location at coupling joint of camera and tube to be in the hollow interior of the bracket box, because doing so would obtain predictable results and only requires known techniques.  For example, based on utilization of common sense and logical reasoning, a person of ordinary skill in the art may use another baby monitor mount system configured with a generic off-the-shelf camera (instead of the proprietary camera of Glazer), and would very likely move the electrical outlet location from the top of the hollow tube to be within a bracket box, so that all of the electrical plug and cord of the generic off-the-shelf camera would be properly connected into the electrical outlet of the baby monitor mount system inside the bracket box.  In addition, an appropriate size of the bracket box can effectively accommodate all of the 
Regarding claim 3, Glazer fails to disclose wherein the mounting plate is detachable.  
However, Babineau teaches wherein the mounting plate is detachable (Fig. 2, and col. 7, lines 5-9: “camera base 86 includes a lower end 38 that is shown in contact with a tabletop surface 36”; lower end 38 of camera base 86 merely sits on the table top surface 36 without any permanent or temporary attachment to the table top, so that the entire child unit 14 can be moved around in baby room, thus is considered to be detachable.
Regarding claim 8, Glazer fails to disclose wherein the mounting apparatus is an adhesive strap.   However, it is well known knowledge to a person of ordinary skill in the art that 3M® offers a large variety of adhesive straps for mounting.  According to one of exemplary rationales in MPEP 2143, which recites in part: “(C) Simple substitution of one known element for another to obtain predicable results” may support of conclusion of obviousness.  Therefore, the simple substitution of the round flat stand base of the mounting apparatus taught by Glazer by another mounting apparatus being an adhesive strap from 3M to obtain predicable results achieved by capability of adhesive strap preventing inadvertent lifting or positional shifts of the baby monitor caused by outside disturbances.  As a result, the adhesive strap for the mounting apparatus would be an 
Regarding claim 9, Glazer discloses wherein the hollow tube has at least two sections to allow for customization of length and shape.  (Figs 7, 8A, and 8B show multiple sections for stem 112 and conduit 118 for customization of length and shape).
Regarding claim 10, Glazer fails to disclose wherein the power cord is hardwired into the electrical outlet in the hollow interior of the bracket box.   However, based on same rationale as previously discussed in claim 1, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the electrical outlet location to move from the coupling junction at top of the tube as taught by Glazer to be in the hollow interior of the bracket box. In combination with above, it would then be relatively straightforward step to have the power cord hardwired into the electrical outlet for the sake of electrical safety consideration, since any loose dangling wires or poor electrical junction connection can be dangerous and becoming fire hazard. 
Regarding claim 11. Glazer discloses wherein the power cord extending from the hollow tube is rigid ([0053]: cable supporting power transmission are power cords, which are typically rigid, as would be appreciated by a person of ordinary skill in the art). 
Regarding claim 13, Glazer discloses wherein the hollow tube is collapsible ([0053] for convenient shipping and subsequent assembly, stem 112 and conduit 118 may be broken into interlocking sections (implying 112 and 118 are collapsible)).

Regarding claim 14, Glazer in view of Babineau fails to disclose wherein the hollow tube is telescopic to allow for adjustments in length.   However, as it is well known that hollow tubes being telescopic are found in various fields of endeavors, i.e. extended ladder with telescoping legs, telescoping camera pole, etc. According to one of exemplary rationales in MPEP 2143, which recites in part: “(C) Simple substitution of one known element for another to obtain predicable results” may support of conclusion of obviousness.  Therefore, the simple substitution of the collapsible hollow tube taught by Glazer by a conventional telescopic hollow tube would obtain predicable results.  Because the telescopic hollow tube allows adjustment in length as well as ease of storage, as a result, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify the collapsible hollow tube to be telescopic hollow tube in certain end use scenarios. In other words, the telescopic hollow tubes have similar design as the Russian nesting dolls, whereby the overall total dimension is only the size of the largest hollow tube section, whereas the collapsible hollow tube has much larger overall dimension, for example, 11 sections of stem 112 and conduit 118 would occupy 11 times the size of one cable section.

Claim(s) 2, 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glazer, in view of Babineau, as applied to claim 1 above, and further in view of  Thieman (US 9075290, hereinafter referred to as “Thieman”).

Regarding claim 2, Glazer in view of Babineau fails to disclose the baby monitor mount further comprising a holding bracket attached to the mounting plate to hold a baby monitor mounted on the mounting plate.  

However, Thieman teaches the baby monitor mount (Figs 1 and 2, a surveillance camera mount for surveillance camera 100) further comprising a holding bracket attached to the mounting plate (bracket 40, 50 attached to plate 70) to hold a baby monitor mounted on the mounting plate (Figs 1-4, surveillance camera 100 mounted on plate 70). It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to modify and adapt the mounting plate and holding bracket combination for surveillance camera taught by Thieman for use in baby monitor mount based on the several advantages or benefits suggested by Thieman serving as potential motivation for a person of ordinary skill in the art to add to surveillance camera system as mounting option.  As taught by Thieman, the mounting bracket system thereof is a universal bracket mount unit which have ability to easily adapt to different required size and shape of camera enclosures, and allows for easier installation into enclosure or mounting surface (see col. 1, lines 41-61 for details) and can be easily configured by do it yourself tech with just a screw driver  (see col. 12, lines 4-8) and allows for quick assembly of surveillance system in a single frame (see col. 11, lines 63-64).  Furthermore, the two brackets 40 and 50 can be adjusted higher or lower as required for the specific enclosure (col. 8, lines 26-28).
Regarding claim 6, Glazer in view of Babineau fails to disclose wherein the mounting apparatus is a removable bracket.   However, Thieman teaches of a mounting bracket apparatus with two brackets 40, 50 that can be installed or removed as a single  It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to replace the mounting apparatus of Glazer (Fig. 8A, a knuckle 120 and legs 114, 116 together form a mounting apparatus for mounting the stem and conduit 112, 118 to the ground surface; or alternatively, Fig. 6, 102) by brackets that can be removed of Thieman based on the rationale as discussed in MPEP 2144.04, which discusses legal precedent as source of supporting rationale for establishing obviousness, and recites in part under V (C), “making separable” as being deemed obvious, which means that “removable” being equivalent to “separable” should also be deemed obvious. Thus, “removable bracket” would also be an obvious structural element for the mounting apparatus of the baby monitor mount. 
Regarding claim 12, Glazer in view of Babineau fails to disclose wherein the mounting plate is a universal mounting plate.  However, Thieman teaches a mounting plate is a universal mounting plate (col. 1, lines 41-61, plate 70, the mounting bracket system is a universal bracket mount unit which have ability to easily adapt to different required size and shape of camera enclosures, have universal brackets alongside a plate 70). According to one of exemplary rationales in MPEP 2143, which recites in part: “(C) Simple substitution of one known element for another to obtain predicable results” may support of conclusion of obviousness.  Therefore, the simple substitution of the mounting plate of the bracket box taught by Babineau by an universal mounting plate as taught by Thieman would obtain predicable results.   Because the universal mounting plate of Thieman offers various advantages and benefits as discussed previously in discussions for claim 2, as a result, it would have been obvious to a person of ordinary .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer in view of Babineau, as applied to claim 1 above, and in further view of Alex-tech PET expanded braided cable sleeving sold on amazon, first available date: Aug 01, 2017  https://www.amazon.com/100ft-Expandable-Braided-Sleeving-Sleeve/dp/B074GM1PK1  (hereinafter referred to as “Alex-tech”).
Regarding claim 4, Glazer in view of Babineau fails to disclose wherein a tube sleeve encompasses the hollow tube.  However, Alex-tech teaches a PET fabric cable sleeve of many diameters that can be adapted for use as a tube sleeve encompassing a hollow tube. It would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to add the PET fabric sleeve taught by Alex-tech to the hollow tube of Glazer based on motivation to prevent potential damages or scratches caused by the baby crib bumping into the baby monitor mount (since baby cribs usually have wheels for ease of movement, which can cause inadvertent bumping) using a protective fabric sleeve for the hollow tubes of the baby monitor mount.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer in view of Babineau, as applied to claim 1 above, and in further view of TXEsign Gopro neck strap detachable lanyard with steel shackle for GoPro mount adapter sold on .

Regarding claim 205, Glazer in view of Babineau fails to wherein the mounting apparatus is a removable strap.   However TXEsign teaches wherein the mounting apparatus is a removable strap. TXEsign is a known removable strap mounting apparatus for GoPro cameras. Therefore, mounting apparatus being of a removable strap is well within capability of a person of ordinary skill in the art.  Furthermore, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to replace the mounting apparatus of Glazer by removable strap of TXEsign based on the rationale as discussed in MPEP 2144.04, which discusses legal precedent as source of supporting rationale for establishing obviousness, and recites in part under V (C), “making separable” as being deemed obvious, which means that “removable” being equivalent to “separable” should also be deemed obvious. Thus, “removable strap” would be an obvious structural variant for the mounting apparatus of the baby monitor mount. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Glazer in view of Babineau, as applied to claim 1 above, and in further view of BeElion universal pole mounting bracket for CCTV security camera sold on amazon.com dated: 08/02/2016.  https://www.amazon.com/BeElion-Universal-Mounting-Bracket-Security/dp/B01JJ9CDWU (hereinafter referred to as “BeElion”).

Regarding claim 7, Glazer in view of Babineau fails to disclose wherein the mounting apparatus is a compression clamp.   However, BeElion teaches a compression clamp mounting apparatus for mounting security CCTV camera to wall and ceiling (see bullet points in BeElion).  According to one of exemplary rationales in MPEP 2143, which recites in part: “(C) Simple substitution of one known element for another to obtain predicable results” may support of conclusion of obviousness.  Therefore, the simple substitution of the mounting apparatus of taught by Glazer for the round flat stand base of the mounting apparatus (configured typically for mounting to flat horizontal surface) by a mounting apparatus being a compression clamp as taught in BeElion to obtain predicable results achieved by capability of mounting to different types of other surfaces or mounting structures, i.e. vertical wall surface. Therefore, it would have been obvious to a person of ordinary skill in the art to before the effective filing date of the claimed invention to replace the mounting apparatus of Glazer by a (conventional or known) compression clamp of BeElion to arrive at claimed invention of claim 7.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT-- 5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eret McNichols can be reached on 571-270-7363.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632                                                    

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632